 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 7

 8
     CARPENTERS HEALTH AND SECURITY
     TRUST OF WESTERN WASHINGTON, et                NO. MC21-0050RSL
 9
     al.,

10
                      Plaintiffs,                   ORDER DIRECTING ENTRY OF
                                                    JUDGMENT ON GARNISHEE’S
11
                v.                                  ANSWER

12
     GHL ARCHITECTURAL MILLWORK,
     LLC,
13
                      Defendant,
14
                v.
15
     JPMORGAN CHASE BANK, N.A.,
16
                      Garnishee-Defendant.
17

18

19                                       Summary
20
          Judgment Creditor:                 Carpenters Health and Security Trust of
21        Western Washington, et al.
          Judgment Debtor:                   GHL Architectural Millwork, LLC
22        Garnishee-Defendant:               JPMorgan Chase Bank, N.A.
          Garnishment Judgment Amount:       $107.87
23        Attorneys’ Fees:                   $300.00
24        Costs:                              $83.00
          Attorneys for Judgment
25         Creditor:                         Barlow Coughran Morales & Josephson, P.S.
26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 1
 1
            THIS MATTER coming on for consideration upon the application of Judgment Creditor for
 2

 3
     judgment on the answer of Garnishee-Defendant; it appearing that Garnishee-Defendant has filed

 4   its answer herein stating that it holds funds of the Judgment-Debtor, GHL Architectural Millwork,

 5   LLC, in the sum of $107.87; that Judgment Creditor has judgment unsatisfied against the Judgment
 6
     Debtor in excess of that amount; that Judgment Creditor incurred attorney’s fees in the amount of
 7
     $300.00, and costs in the amount of $83.00 as stated above; that more than twenty (20) days have
 8
     elapsed since service of the Writ of Garnishment and Garnishee Defendant’s answer thereto: that
 9

10   signed affidavit or return of service of the Writ of Garnishment, Application for Writ of

11   Garnishment including a copy of the judgment entered in this action, indicating service upon the
12   Judgment Debtor either by personal service or by Certified mail, is on file herein now, therefore, it
13
     is hereby
14
            ORDERED, ADJUDGED AND DECREED as follows:
15
            1.     The Clerk of Court is directed to enter judgment in favor of the Judgment Creditor
16

17   and against the Garnishee Defendant in the sum of $107.87, such funds to be first applied in

18   satisfaction of the costs and fees taxable herein;
19          2.     Upon payment by the Garnishee of the aforementioned sum to the registry of this
20
     Court, the Garnishee shall be automatically discharged from this action.
21
            3.     Upon receipt of the aforementioned payment from the Garnishee, the Clerk is
22
     authorized and directed to draw a check on the funds on deposit in the registry of this court in
23

24   the principal amount of $107.87, plus all accrued interest, minus any statutory user fees, payable

25   to Carpenters Health and Security Trust of Western Washington., and mail or deliver the check
26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 2
 1   to Barlow Coughran Morales & Josephson, P.S., ATTN: Jeffrey G. Maxwell, 1325 Fourth Ave.,
 2   Suite 910, Seattle, WA 98101.
 3
            4.     Upon receipt of said sum, Judgment Creditor’s attorney shall cause an appropriate
 4
     satisfaction of judgment to be filed in the underlying action as to the principal
 5

 6   Defendant/Judgment Debtor.

 7

 8                 Dated this 9th day of July, 2021.
 9

10

11                                                     Robert S. Lasnik
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 3
